MORROW, Presiding Judge.
The offense is robbery; penalty assessed at confinement in the penitentiary for five years.
There are three counts in the indictment. The verdict is based upon the first count. The indictment is regular and regularly presented.
The evidence heard in the trial court is not brought up for review. A comprehensive charge was given to the jury. No matters are presented which would enable this court to determine but that the result of the trial was properly founded upon adequate evidence. The learned trial judge who heard the evidence approved the verdict and overruled the motion for new trial.
There are no bills of exception complaining of any particular ruling during the conduct of the trial.
The motion for new trial presents nothing which, in the absence of a statement of facts, requires discussion in this opinion.
The judgment is affirmed.-